In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Richmond County, dated March 28, 1978, which granted the plaintiffs’ motion to increase the ad damnum clause in the complaint (a) on behalf of the injured plaintiff husband from $5,000,000 to $10,000,000, and (b) on behalf of the plaintiff wife, for loss of services and consortium, from $500,000 to $2,000,000. Order reversed, without costs or disbursements, and motion denied. In our opinion the original amounts demanded in the ad damnum clauses are sufficient (see Harris v Village of *857East Hills, 50 AD2d 921; Burroughs v East Hudson Parkway Auth., 37 AD2d 836). Hopkins, J. P., Damiani, Titone and Martuscello, JJ., concur.